THOMPSON, C.J.
Kenneth D. Kluth appeals his conviction for possession of a firearm by a convicted felon in violation of section 790.23(e), Florida Statutes (1999). Kluth contends that the court should have granted his motion for judgment of acquittal because the state failed to prove that his right to possess a firearm was not, pursuant to the law of Georgia, restored upon the putative successful completion of a prior probation in Georgia. We affirm because the restoration of civil rights is an affirmative defense; the state does not have the burden of proving that a defendant’s civil rights have not been restored. Benitez v. State, 172 So.2d 520 (Fla. 2d DCA 1965).
AFFIRMED.
SHARP, W., and PALMER, JJ., concur.